Case 1:17-cv-03434-ILG-SMG Document 71 Filed 12/07/18 Page 1 of 4 PageID #: 520



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------x
 JOHN S. PEREIRA, Chapter 7 Trustee for the :
 bankruptcy estate of Pawel Capala,         :          Case No. 17-cv-03434-SMG
                                            :          (Related proceeding to
                       Plaintiff,           :          Case No. 07-cv-3629 (ILG))
                                            :
 v.                                         :          ECF CASE
                                            :
 PAWEL CAPALA, JENNIFER CAPALA, and         :          DECLARATION OF
 FIRE HILL HOLDINGS, LLC,                   :          SCOTT M. KESSLER
                                            :           IN SUPPORT PLAINTIFF’S
                       Defendants.          :          MOTION FOR SUMMARY
                                            :          JUDGMENT
 ------------------------------------x
          1.    Attached hereto as Exhibit 1 is a true and correct copy of the Jury Verdict Entry

 on the Docket related to the May 13, 2013 jury verdict in Case No. 07-cv-3629 in Eastern

 District of New York (the "Gortat Litigation").

          2.    Attached hereto as Exhibit 2 is a true and correct copy of the money judgment

 entered against defendant Pawel Capala, Robert Capala, and Capala Brothers, Inc. jointly and

 severally, for $293,212.41 in the Gortat Litigation (and the money judgment entered therein the

 "Gortat Judgment").

          3.    Attached hereto as Exhibit 3 are true and correct copies of the incorporation

 documents for Defendant Fire Hill Holdings, LLC ("Fire Hill Holdings").

          4.    Attached hereto as Exhibit 4 is a true and correct copy of a document entitled

 "Separation and Property Settlement Agreement," dated June 3, 2013 (the "First Separation

 Agreement").

          5.    Attached hereto as Exhibit 5 is a true and correct copy of a document entitled

 "Separation and Property Settlement Agreement," also dated June 3, 2013, that is stamped as

 Received by the Country Clerk's office, stamped Received by the Chambers of Hon. Richard



 47162356;5
Case 1:17-cv-03434-ILG-SMG Document 71 Filed 12/07/18 Page 2 of 4 PageID #: 521



 Mott, and bears the index number of the Capala's divorce action (the "Second Separation

 Agreement," and the divorce action the "Divorce Action").

          6.     Attached hereto as Exhibit 6 are true and correct copies of the transfer deeds

 related to the transfer by Jennifer Capala of the Hillsdale Property and the Frost Street Property

 from herself to Fire Hill Holdings.

          7.     Attached hereto as Exhibit 7 is a true and correct copy of the Findings of Fact and

 Conclusions of Law (the "2013 FOF") entered by the Honorable Richard Mott on December 18,

 2013, in the Divorce Action.

          8.     Attached hereto as Exhibit 8 is a true and correct copy of the bankruptcy Petition

 filed by Pawel Capala on June 12, 2015.

          9.     Attached hereto as Exhibit 9 is a true and correct copy of the Amended Judgment

 entered on February 13, 2017 by the District Court in the Gortat Litigation (the "Amended

 Gortat Judgment").

          10.    Attached hereto as Exhibit 10 is a true and correct copy of the Report and

 Recommendation of Judge Gold dated November 6, 2018 (the "Gold R&R").

          11.    Attached hereto as Exhibit 11 is a true and correct copy of the Joint 2012 Tax

 Return of Pawel Capala and Jennifer Capala.

          12.    Attached hereto as Exhibit 12 is a true and correct copy of the Complaint filed on

 June 8, 2017 by the Plaintiff in this action, the Chapter 7 Trustee for the bankruptcy estate of

 Pawel Capala.

          13.    Originally, Mr. Gabe Del Virginia represented both Pawel Capala and Jennifer

 Capala in these proceedings.      Defendants Jennifer and Pawel Capala failed to fulfill their

 discovery obligations for over six months, forcing Plaintiff to seek to compel discovery. See



                                                  2
 47162356;5
Case 1:17-cv-03434-ILG-SMG Document 71 Filed 12/07/18 Page 3 of 4 PageID #: 522



 D.E. 13. As Plaintiff's motion to compel was pending, Jennifer Capala and Fire Hill Holdings

 then substituted Mr. Assaf as counsel in mid-February 2018. See D.E. 22.

          14.   Attached hereto as Exhibit 13 is a true and correct copy of the Amended Answer

 Complaint filed in this action on September 12, 2018.

          15.   On October 3, 2018, after the deposition of Defendant Jennifer Capala’s expert,

 counsel for Defendant Jennifer Capala, for the first time, represented that the terms of the 2013

 FOF and 2013 Divorce Judgment were erroneous.

          16.   At no point between the entry of the 2013 FOF and the 2013 Divorce Judgment in

 December 2013, and October 3, 2018, did any Defendant, nor any Defendants’ counsel, assert

 that the terms of the 2013 FOF and/or the 2013 Judgment were erroneous.

          17.   Attached hereto as Exhibit 14 is a true and correct copy of the motion filed by

 Defendant Jennifer Capala on October 23, 2018 (the “2018 Divorce Motion”).

          18.   Attached hereto as Exhibit 15 is a true and correct copy of the Corrected Findings

 of Fact and Conclusions of Law entered on November 8, 2013 in the 2013 Divorce Action.

          19.   Attached hereto as Exhibit 16 is a true and correct copy of the Corrected

 Judgment of Divorce entered on November 8, 2013 in the 2013 Divorce Action.

          20.   At no point between the filing of the 2018 Divorce Motion and the entry of the

 2018 Divorce Judgment did Defendants’ counsel give notice to the Plaintiff that Defendants

 sought to nullify the 2013 Judgment of Divorce.

          21.   Attached hereto as Exhibit 17 is a true and correct copy of the excerpt of the

 deposition transcript of the deposition of Jennifer Capala.

          22.   Attached hereto as Exhibit 18 is a true and correct copy of excerpt of the

 deposition transcript of the deposition of Pawel Capala.



                                                  3
 47162356;5
Case 1:17-cv-03434-ILG-SMG Document 71 Filed 12/07/18 Page 4 of 4 PageID #: 523



          23.   Attached hereto as Exhibit 19 is a true and correct copy of the excerpt of the

 deposition transcript of the deposition of Gesine Krogh.

          24.   Attached hereto as Exhibit 20 is a true and correct copy of the expert report of

 Defendant's expert, Robert Jones.

          25.   Attached hereto as Exhibit 21 is a true and correct copy of the excerpt of the

 deposition transcript for the deposition of Defendant's expert, Robert Jones.

          26.   Attached hereto as Exhibit 22 is a true and correct copy of the expert report of

 Plaintiff's expert, David L. Gresen.

 Dated: New York, New York
        December 7, 2018
                                              AKERMAN LLP


                                              By:     /s/ Scott M. Kessler
                                                      John P. Campo
                                                      Scott M. Kessler
                                                      666 Fifth Avenue, 20th Floor
                                                      New York, New York 10103
                                                      Tel. No. (212) 880-3800

                                              Counsel for the Plaintiff John S. Pereira, Chapter 7
                                              Trustee for the bankruptcy estate of Pawel Capala




                                                 4
 47162356;5
